DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 4/6/2021 is acknowledged. Claim 1 is amended. Claims 4 and 14-15 are canceled. Currently claims 1-3, 5-13, 16-18 and 20 are pending in the application.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-3, 5-13, 16-18 and 20 are rejected on a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 20100037936) in view of Cornfeld ( US 20100186804) or Koyama et al. (JP 2012119343). 
Regarding Claim 1, Becker et al. discloses a solar cell module comprising a printed circuit board (225 in figs. 6-10, or 270 in figs. 11-12 and 14, or 325 in fig. 15, [0035], [0039], [0040]) supporting one or more rectangular solar cells (90, see figs. 8, 11-12, 14-15) on the top surface (or first side) of the printed board,
wherein each rectangular solar cell (90, figs. 1-5, 8, 11-14, [0026-0028]) comprising 
a semiconductor body (see fig. 1); 
a top contact (155 for P-type, figs. 1-5, 8, 11-14, [0026-0028]), which corresponds to the claimed “a top surface including a contact of a first polarity type” limitation; and 
a bottom contact (160 for N+ type, see figs. 1-5, 8, 11-14, [0026-0028]), which corresponds to the claimed “a rear surface including a contact of a second polarity type” limitation; 
wherein the printed circuit board (225 in figs. 6-10, or 270 in figs. 11-12 and 14, or 325 in fig. 15) comprising:
a support (230 as labeled in figs. 7 and 8, and shown in figs. 7-12 and 14) having a top surface (230A as labeled in figs. 6A and 9) and bottom surface (230B as labeled in figs. 6B and 10A-B), which corresponds to the claimed “a support comprising a first side and an opposing second side” limitation;
a layer of metal lands (245, figs. 6B, 7-8, 10A-B) disposed on the bottom surface (230B) of the support (230) and comprising first portion connected to the front contact (155) of the solar cell and a second portion connected to the bottom contact (160, see figs. 8, 11-12 and 14), which corresponds to the claimed “a first conductive layer comprising first and second spaced-apart conductive portions disposed on the second side of the support” limitation);
a plurality of vias (or openings) in the support (230) receiving the electrically conductive through vias (235 or 265, [0035], figs. 6-12 and 14) for connection between the metal lands (245) and the front contact (155, see figs. 8, 11-12 and 14), which corresponds to the claimed “a plurality of first vias in the support extending from the first side of the support to the second side of the support” limitation;
a plurality of vias (or openings) in the support (230) receiving the electrically conductive through vias (235 or 265, [0035], figs. 6-10, or 265 in figs. 11-12 and 
a plurality of electrically conductive through vias (235 in figs. 6-10 or 265 in figs. 11-12 and 14), pads (240) and leads (205B in figs. 4, 5A, 8; 206B/260 in figs. 5B, 11 and 14; or 207B in figs. 5C and 12) extending from the top surface of the support (230) to the layer of lands (245) with each interconnect making electrical contact, by way of leads (205B, 206B/260, or 207B) for connection between the metal lands (245) and the front contact (155, figs. 8, 11, -12 and 14), which corresponds to the claimed “a plurality of first conductive interconnect (e.g. 235 or 265/240/205B or 206B/260 or 207B) extending form the first side of the support (e.g. top surface 230A) to the first conducive portion of the first conductive layer, each respective first conductive interconnect making electrical contact, by way of a respective first interconnect wire (e.g. 205B, 206B/260, or 207B), with the contact (e.g. 155) of the first polarity type at the top surface of a respective one of the solar cells and extending through a respective one of the first vias to make electrical contact with the first conductive portion of the first conductive layer (e.g. 245) disposed on the second side of the support (e.g. 230)” limitation;
a plurality of electrically conductive through vias (235 in figs. 6-10 or 265 in figs. 11-12 and 14), pads (240) and leads (210B in figs. 4, 5A, 8; 211B/260 in figs. 5B, 11 and 14; or 212B in figs. 5C and 12) extending from the top surface of the 
a first terminal of a first polarity type (e.g. end portion on the right of the top metal land 245 or alternatively the end portion on the right of the bottom metal land 245 in figs. 10A and 10B) disposed on a first peripheral edge of the assembly (e.g. the top edge or alternatively the bottom edge as seen in figs. 10A and 10B), disposed on the bottom surface, or the second side, of the support ( e.g. bottom surface 230B) and connected to the first conductive portion of the first conductive layer (or the portion connected to the top contact 155 of the metal land 245, e.g. the end portion of the metal land 245 is inherently connected to the metal land 245); and
a second terminal of a second polarity type (e.g. end portion on the right of the bottom metal land 245 if the first terminal is the end portion of the top metal land 245, or alternatively the end portion on the right of the top metal land 245 if the first terminal is the end portion of the bottom metal land 245, figs. 10A-B) disposed on a second peripheral edge (e.g. bottom edge or alternatively top edge) parallel to the first peripheral edge, disposed on the bottom surface, or the second side, of the support (or the bottom surface 230B) and connected to the second conductive portion of the first conductive layer (245, e.g. the end portion of metal land 245 is inherently connected to the metal land 245).
Becker et al. also discloses, for each particular one of the solar cells, the first conductive interconnect (e.g. 235 or 265/240/205B or 206B-260 or 207B) making electrical contact to the contact of first polarity type (or top contact 155) is disposed adjacent to a first lateral side (or the right side) of the solar cell at a first location outside the footprint occupied by the solar cell (90 comprising the semiconductor body and top contact 155 and bottom contact 160, see figs. 8, 11-12 and 14), and the second conductive interconnect (e.g. 235 or 265/240/210B or 211B/260 or 212B) making electrical contact to the contact of second polarity type (or bottom contact 160) is disposed adjacent a second lateral side (or the left side) of the solar cell opposite to the first side (or the right side) at a second location that is outside the footprint occupied by the particular solar cell (see figs. 8, 11-12 and 14). 
Becker et al. also teaches the electrically conductive through vias (235 or 265) is plated ([00350]). In other words, Becker et al. teaches each of the conductive interconnects are composed of an electroplated metal conductor (plated vias). However, how the metal conductor 
Becker et al. teaches disclosed solar cell assembly is not limited to any particular solar cell chip and that other solar chips are known in the art may be substituted, (see [0029]). The reference does not explicitly disclose the solar cells are multi-junction type III-V solar cells. 
However, Cornfeld discloses multijunction III-V type solar cells including at least three subcells used in a solar cell module assembly (Fig 2 corresponding to the claimed “III-V compound semiconductor multijunction solar cells, each of the solar cells including at least three subcells” limitation) as such type of solar cells are highly efficient ([0025]). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell assembly of Becker et al. by using the III-V multijunction solar cells as taught by Cornfeld et al. in place of the solar cells of Becker et al., because Becker et al. explicitly suggests the solar cell assembly is not limited to any particular solar cell chip and that other solar chips are known in the art may be substituted (Becker et al., [0029]), and Cornfeld teaches such solar cells are highly efficient (Cornfeld, [0025]). 
Modified Becker et al. does not disclose the solar cells are connected via a cutout in the semiconductor as set forth in Claim 1. 
However, Cornfeld discloses the solar cells are connected via a cutout that is made in the semiconductor material from the front surface all the way to the back contact and the interconnect is disposed therein to contact the back contact of the cells (Fig. 15-16B). Cornfeld teaches such cut out will form a contact pad to allow an electrical contact to be made to the lower subcell from the front (Figs. 15-16B and [0131]). 

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell assembly of modified Becker et al. by forming a cutout in semiconductor as taught by Cornfeld or Koyama, because Cornfeld teaches such cut out will form a contact pad to allow an electrical contact to be made to the lower subcell from the front (Cornfeld, Figs. 15-16B and [0131]) and Koyama discloses connecting the solar cells through the exposed electrode would reduce cost of the solar cell and manufacturing apparatus for manufacturing the same, improve the quality of the solar cell and improve the power generation efficiency of the solar cell (Koyama, “Problem to be solved” and [0030]). Furthermore, such modification would involve nothing more than use of known of known method for its intended use of connecting the solar cells in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding Claim 5, modified Becker et al. discloses a solar cell assembly as in claim 1 above, wherein Becker et al. teaches each of the first interconnects (235 or 265/240/205B or 206B/260 or 207B) includes conductive material in a respective one of the first vias (235 or 265) and a wire (205B or 206B or 207B) connecting the conductive material in the respective one of the first vias (235 or 265) to the contact of the first polarity on the top surface (or top contact 

Regarding Claim 6, modified Becker et al. discloses a solar cell assembly as in claim 5 above, wherein Becker et al. discloses the solar cells may be connected in a combination of series and parallel ([0043] corresponding to the claimed "wherein the plurality of solar cells disposed on the support are electrically connected in parallel” limitation).

Regarding Claim 7, modified Becker et al. discloses a solar cell assembly as in claim 5 above, wherein Becker et al. discloses each solar cell is connected to an adjacent cell is series (Becker et al. [0037], corresponding to the claimed "wherein the plurality of solar cells are disposed adjacent to one another are electrically connected in series” limitation). 

Regarding Claim 8, modified Becker et al. discloses a solar cell assembly as in claim 5 above, wherein Becker et al. discloses the solar cells are connected in a combination of series and parallel (Becker et al. [0043] corresponding to the claimed "wherein a first set of the plurality of solar cells disposed on the support are electrically connected in parallel, and a second set of the plurality of solar cells on the support are connected in electrical series” limitation).



Regarding Claim 20, modified Becker et al. discloses a solar cell assembly as in claim 1 above, wherein Becker et al. discloses the solar cells are arranged in an array comprising, for example, 21 solar cells (Fig. 15 corresponding to the claimed “wherein the solar cells are arranged in an array comprising not less than 9 and not more than 36 solar cells” limitation). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Becker et al. (US 2010/0037936) as applied to claim 1 above, and further in view of Tatsumi et al (US 2011/0064984).
Regarding claim 2, modified Becker et al. discloses a solar cell assembly as in claim 1 above, wherein Becker et al. discloses electrical contacts having a pattern of bus bar and fingers comprising a plurality of parallel strips of equal width (see figs. 2 and 3) and the first and second conductive portions having different conductive patterns for interconnecting solar cells (see figs. 10A-B). 


Tatsumi discloses a conductive pattern for connecting solar cells in series (see fig. 1, [0014]), wherein the conducive pattern comprises first and second conductive portions each having a pattern comprising a bus bar and fingers comprising a plurality of parallel strips of equal width wherein the first and second conductive portions are interdigitated (Fig. 1 corresponding to the claimed "wherein the first conductive portion of the first conductive layer comprises a plurality of parallel strips of equal width, and the second conductive portion comprises a plurality of parallel strips of equal width, with the parallel strips of the first and second portions being interdigitated” limitation). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the conductive pattern of the first conductive layer of modified Becker et al. by utilizing the conductive pattern having the first and second conductive portions each comprising a plurality of parallel strips (or fingers) of equal width and the parallel strips (or fingers) of the first and second conductive portions being interdigitated for serial connection as taught by Tatsumi et al., because Becker et al. explicitly suggests a conductive pattern for a polarity contact comprising a plurality of parallel strips of equal width (see figs. 2 and 3 of Becker et al.). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modified would involve nothing more than use of known conductive pattern for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Becker et al. (US 2010/003793) as applied to claim 1 above, and further in view of Funakoshi (US 20100018565).
Regarding Claim 3, modified Becker et al. discloses the limitations of Claim 1 but does not disclose each cell being disposed on a conductive portion on the front side of the support. 
However, Funakoshi discloses a solar cell module wherein wiring extends through a support in order to connect each cell in series (Fig. 4) wherein each solar cell is disposed on a conductive portion on the front side of the support to which a wiring feature in connected (14 Fig. 4 corresponding to the claimed "further comprising a second conductive layer comprising spaced-apart conductive portions disposed on the first side of the support, with each of the solar cells mounted on a respective one of the conductive portions” limitation). The thickness of the conductive portions may be 10 microns ([0122] corresponding to the claimed "wherein the first and second conductive portions of the first conductive layer and the spaced-apart conductive portions of the second conductive layer, have a thickness in the range of 5 to 50 microns” limitation). 
Funakoshi’s configuration allows for fixed attachment of each solar cell’s entire back contact to the wiring member which extends through the support (Fig. 4) such that a skilled artisan would understand a similar configuration may be utilized in Becker et al. so as to achieve fixed attachment between the entire back contact of the solar cells and the wiring member connecting the cell to the back of the support. 

Regarding Claim 13, modified Becker et al. discloses the limitations of Claim 1 but is silent as to the dimensions of the vias. 
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2010/0037936) as applied to claim 1 above, and further in view of US 20070277810 by Stock.
Regarding Claim 9, modified Becker et al. discloses the limitations of Claim 1 but is silent as to the dimensions of each solar cell. 
However, it is well-known in the art that the dimensions of solar cells within a solar cell affect the amount of electrical energy produced by each cell such that increasing the surface area of a cell (i.e. the length and width) results in an increase in active area which results in an increase in electrical energy production whereas decreasing the surface are of a cell results in a decrease in electrical energy such that one of ordinary skill in the art would readily understand that the dimensions of the solar cells within modified Becker et al.’s module should be optimized 
Additionally, as taught by Stock, solar cells having a width of between 0.2-10 mm results in an operable cell ([0095]). 
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2010/0037936) as applied to claim 1 above, and further in view of Cordaro (US 20020157702).
Regarding Claim 10, modified Becker et al. discloses the limitations of Claim 1 but does not disclose the material or thickness of the support. 
However, Cordaro discloses polyimide may be used as a support in a solar cell module ([0050]) wherein the thickness of the support may be between 0.005-0.03 inches so as to provide sufficient support and flexibility ([0050]) corresponding to the claimed "wherein the support is a polyimide film having a thickness of between 25 and 100 microns” limitation).
Cordaro discloses polyimide may be used to form an insulative substrate for a solar cell assembly, as is the function of modified Becker et al.'s support, therefore, it would have been obvious to one having ordinary skill in the art to use polyimide to form modified Becker et al.'s support, as taught by Cordaro, because the selection of a known material based on its suitability . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Becker et al. (US 2010/0037936) as applied to claim 1 above, and further in view of MacFarlane (US 20080289680).
Regarding Claim 11, modified Becker et al. discloses the limitations of Claim 1 but is silent as to the material of the support. 
However, MacFarlane discloses polyimides, such as Kapton films, may be used to form insulative substrates for solar cell assemblies ([0064]). Kapton is known to be poly (4,4'-oxydiphenylene-pyromellitimide), corresponding to the claimed “wherein the support is flexible and is composed of a poly (4,4'-oxydiphenylene-pyromellitimide) material” limitation. 
MacFarlane discloses Kapton may be used to form an insulative substrate for a solar cell assembly, as is the function of modified Becker et al.'s support, therefore, it would have been obvious to one having ordinary skill in the art to use Kapton to form modified Becker et al.'s support, as taught by MacFarlane, because the selection of a known material based on its suitability for its intended use, in the instate case a support for a solar cell assembly, supports a prima facie obviousness determination (see MPEP 2144.07). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over modified Becker et al. (US 2010/0037936) as applied to claim 1 above, and further in view of Safir (US 20110265859). 


However, Safir discloses the use of bypass diodes to rectify the issue of reverse biasing which may occur when a larger number of cells are connected ([0017] corresponding to the claimed "further comprising a bypass diode mounted in parallel with the solar cells and functioning as a bypass diode of the entire solar cell assembly” limitation). 
Therefore, one having ordinary skill in the art would be readily motivated to use a bypass diode as the diode within modified Becker et al.'s module, as taught by Safir, in order to rectify the reverse biasing issue which may occur in modules (Safir [0017]). 

Regarding Claim 17, modified Becker et al. discloses a bypass diode, thereby necessarily disclosing opposing conductivity contacts, corresponding to the claimed "wherein the bypass diode has a top terminal of a first conductivity type and a bottom terminal of a second conductivity type” limitation) disposed on the support, thereby being disposed on the first conductive layer and electrically connected to the first conductive layer via connection to the solar cells (Becker et al. Fig. 15 corresponding to the claimed " the bottom terminal is mounted on and electrically connected to the first conductive layer” limitation). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Becker et al. (US 2010/0037936) as applied to claim 1 above, and further in view of Glenn (US 2005/0072457).

Modified Becker et al. does not teach the vias are arranged between the adjacent trips of the first and second conductive portions.
Glenn teaches a circuit board facilitating interconnection between the solar cells ([0037]) having a conductive pattern such that the vias (86) are arranged between the adjacent trips of the first and second conductive portion (or long portion of metallic trace 84 connecting to the negative contact 54 on the front and short portion of metallic trace 84 connecting to the positive contact on the back, see fig. 7)  of the first conductive layer (or the conductive layer 84 on the second side of the board 82, fig. 7).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell assembly of modified Becker et al. by arranging the vias between the adjacent trips of the first and second conductive portions as taught by Glenn, because Becker et al. explicitly suggests the first conductive layer having different conductive pattern to facilitate the interconnection of the solar cells and Glenn teaches such arrangement would provide an electrical interconnection of solar cells ([0037]). Furthermore, such modification is a mere rearrangement of the parts that would not modify the operation of the solar cell assembly, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
Applicant argues that Becker et al. does not teach a cutout in the semiconductor material such that the cutout facilitates electric connection, by way of the respective second interconnect wire, of the respective one of the second conductive interconnects to an upper surface of the contact of the second polarity type at the rear surface of the solar cell, and Cornfeld does not teach the conductive interconnect extending through a respective one of the second vias as claimed. 
The examiner replies that Cornfeld is relied upon for teaching a cutout in the semiconductor material. Cornfeld is not relied upon for teaching vias in the support. However, Cornfeld also does teach the conductive wire (525 or 526) extending through vias in the support (or perforated carrier 650) to make an electrical contact with the conductive layers (661 or 671, fig. 17A-D). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726